Citation Nr: 1032114	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-21 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The Veteran served on active duty from August 1963 to August 
1965.  The Veteran also had prior military service, to include a 
period of ACDUTRA (active duty for training) from March 12, 1960, 
to September 11, 1960.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the benefits sought on appeal.  The Veteran appealed 
that decision, and the case was referred to the Board for 
appellate review.

A hearing was held in October 2009, in Cleveland, Ohio, before 
the undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have right and left ankle 
disorders that first manifested during his period of ACDUTRA, and 
he continued to have a chronic bilateral ankle disorder 
thereafter.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a right 
ankle disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2  Resolving reasonable doubt in favor of the Veteran, a left 
ankle disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has granted the Veteran's claims 
for service connection for right and left ankle disorders, and 
therefore, the benefits sought on appeal have been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm or 
prejudice to the appellant has resulted.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).  

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.


Active military service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is generally 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).  INACDUTRA is 
generally Reserve duty other than full-time duty.  38 C.F.R. 
§ 3.6(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for disorders of his 
right and left ankles.  

The Veteran testified at his October 2009 hearing before the 
Board that he first incurred a right ankle injury during basic 
training while on a cross country hike, with his right ankle 
being placed in a cast.  See pages three and five of hearing 
transcript (transcript).  He added that while on crutches because 
of his right ankle, he fell, injuring his left ankle.  He claimed 
that his left ankle was then placed in a cast.  See page six of 
transcript.  He also testified that he again complained of ankle 
problems in February 1965, and that he had not suffered from any 
ankle injuries between the time of his 1965 service separation 
and the present.  See page 10 of transcript.  The Veteran added 
that since his service separation he had had bilateral ankle 
limitation of motion, as well as pain.  See pages 14, 15, and 20 
of transcript.  He also mentioned that over the years he had 
received steroid shots for pain relief, and that he also wore 
braces.  See page 19 of transcript.  

The Board does acknowledge that the Veteran is competent to 
report his experience and symptoms in service.  While lay persons 
are generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical causation 
or a diagnosis, they may provide competent testimony as to 
visible symptoms and manifestations of a disorder.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Barr; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
A veteran can attest to factual matters of which he or had had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).

In addition, the Veteran's service treatment records from his 
period of active duty service do indicate that he was treated in 
April 1960 - during a period of ACDUTRA -- for a sprained right 
ankle, and that a walking cast was prescribed.  A Report of 
Medical History dated in August 1963 shows that the Veteran gave 
a history of "swollen or painful joints" and of "bone, joint, 
or other deformity."  A February 1965 dispensary treatment 
record shows that during basic training the Veteran fractured his 
right ankle in 1960, and that it was in a plaster cast for two 
months.  It was also reported that one month later the Veteran 
fell, injuring his left ankle, with the left ankle being placed 
in a cast for five to six weeks.  The treatment note also 
indicated that the Veteran was placed on a profile for his 
injuries.  A right ankle X-ray examination was ordered, which was 
negative.  A June 1965 Report of Medical History shows that the 
Veteran complained of a history of "swollen or painful joints."  
An old ankle fracture was reported to be "ok now."  As such, 
there is contemporaneous evidence documenting that the Veteran 
had bilateral ankle injuries during his active duty service.  
Thus, there is no reason to doubt the credibility of his lay 
statements regarding the onset of his disorders.

The Veteran's wife also supplied a letter wherein she indicated 
that the Veteran had fractured his ankles while in the service.  
She added that at that time they were dating, and thereafter had 
been married for 41 years.  She recounted many problems post-
service with his ankles, especially his right ankle.  She noted 
that over the years he had had to wear an elastic brace on his 
right ankle.  The Veteran's wife also stated that both of his 
ankles had worsened over the years, causing him much pain.  

Following the Veteran's active duty service, review of several 
private medical records shows that he appeared to have continued 
to experience bilateral ankle problems.  In this regard, right 
ankle degenerative arthritis was reported in September 1995, and 
complaints of chronic right ankle pain and swelling were reported 
in December 1995.  A June 1995 X-ray report, however, showed no 
evidence of right ankle degenerative disease.  A November 1995 X-
ray report did note the presence of some irregularity to the 
contour of the right medial malleolus which was chronic and maybe 
the manifestation of previous trauma.  A September 2006 treatment 
record notes that the Veteran informed the examiner that he had 
had in-service ankle fractures which had required casting.  

As part of a December 2007 letter from a private physician, who 
is shown to have treated the Veteran since the 1990s, the 
physician opined that, following his review of the Veteran's 
military health record, it was at least as likely as not that his 
current ankle problems had some origin related to injuries 
sustained during his military service.  

The Veteran was afforded a VA examination in April 2008.  The 
examiner noted that the Veteran had some bilateral ankle sprains 
while in the service, though he questioned whether or not a 
fracture had occurred.  The Veteran complained of bilateral ankle 
pain which had gradually worsened over time; he added that the 
right ankle was much worse than the left.  The presence of 
bilateral ankle limitation of motion was documented.  The 
supplied diagnoses were left ankle sprain and right ankle 
arthritis and chronic sprain.  Concerning the medical question of 
whether any relationship existed between the Veteran's current 
ankle symptomatology and his remote injury way back in the 1960s, 
the examiner found that to find such a relationship would be 
"purely speculative."  

The Board notes that the Veteran is competent to give evidence 
about what he experienced; i.e., that he has had bilateral ankle 
problems, including pain and limitation of motion, since his 
separation from service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional); Charles v. Principi, 
16 Vet. App. 370, 274 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno, at 
469 (noting competent lay evidence requires facts perceived 
through the use of the five senses).


Based on the foregoing, the Board concludes that the Veteran has 
been shown to have a bilateral ankle disorder that first 
manifested during a period of active duty service.  The Board 
notes that there is no medical evidence showing otherwise.

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has cautioned against seeking 
an additional medical opinion where favorable evidence in the 
record is unrefuted.  The Court specifically indicated that it 
would not be permissible to undertake further development if the 
purpose was to obtain evidence against an appellant's claim.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003),

To the extent that there is any reasonable doubt, that doubt will 
be resolved in the Veteran's favor.  Accordingly, the Board 
concludes that service connection for right and left ankle 
disorders is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a right ankle disorder is 
granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for a left ankle disorder is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


